Citation Nr: 0842682	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO rating decision.  

The veteran and his wife testified in a hearing before the 
RO's Hearing Officer at the RO in June 2007, and the veteran 
testified in a hearing before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  

In conjunction with his September 2008 hearing before the 
Board the veteran presented additional documents for 
inclusion into the record, along with a waiver of original RO 
jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal. See 38 
C.F.R. § 20.800 (2008).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to have been exposed to acoustic 
trauma in service incident to combat in the Republic of 
Vietnam.  

3.  The currently demonstrated bilateral hearing loss and 
tinnitus are shown as likely as not be due to excessive noise 
exposure that the veteran sustained in connection with his 
duties in service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral hearing loss is due to 
disease or injury that was incurred in active service. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303(d), 3.304, 3.385 (2008).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by bilateral tinnitus is due to disease 
or injury that was incurred in active service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303(d), 3.304, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran had VA audiological evaluations in November 2004 
and February 2006.  The most recent evaluation, in February 
2006, was ineffective for rating purposes because the 
Puretone averages were inconsistent with speech recognition 
scores.  

However the November 2004 evaluation revealed Puretone 
thresholds higher than 40 dB in the right ear at 2000 Hertz 
and above, and in the left ear at 1000 Hertz and above.  
These audiometric results are considered a hearing disability 
under 38 C.F.R. § 3.385.  

The VA evaluation in November 2004 also diagnosed tinnitus, 
which the audiologist stated was more likely than not related 
to the hearing loss.  

Accordingly, the first element of service connection - 
medical evidence of a claimed disability - is met.  However, 
a veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).   
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In regard to acoustic trauma, the veteran is shown to be a 
veteran of combat, as reflected by his Navy and Marine Corps 
Combat Action Ribbon.  He has also submitted a number of 
"buddy statements" attesting to the veteran's personal 
participation in combat, with attendant acoustic trauma due 
to small arms, indirect fire, and airstrikes.  Acoustic 
trauma is accordingly shown to at least some degree during 
service.  

The veteran's service treatment record (STR) includes an 
enlistment physical examination in January 1966 in which his 
right ear hearing acuity was -5 dB at all measured 
frequencies and his left ear hearing acuity was +5 dB at 
those frequencies.  His separation physical examination in 
June 1969 does not provide an audiometric evaluation, but 
rather shows 15/15 by the "whispered voice" test.  

The Board finds that comparison of the test results from 
January 1966 with those of June 1969 neither proves nor 
disproves incurrence of hearing loss during service.  

However, the file contains lay evidence in the form of 
testimony from the veteran's wife that she met the veteran in 
1966, prior to his enlistment into military service, and that 
she noticed signs of reduced hearing when the returned from 
service.  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Further, lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (lay person may provide an 
eyewitness account of medical symptoms).  

The Board finds, based on the lay evidence above, that the 
veteran is shown to have had some degree of hearing loss 
during service, as well as being exposed to acoustic trauma 
therein.  The remaining question is whether there is a 
medically sound basis upon which to attribute the post-
service findings to the injury in service, as opposed to 
intercurrent causes.   Hensley, 5 Vet. App. 155, 159.  

As noted, the VA audiologist in November 2004 stated an 
opinion that the tinnitus is due to hearing loss, but the 
medical opinions regarding the etiology of such underlying 
hearing loss are contradictory.

The VA audiologist stated in November 2004 that hearing loss 
was not likely due to military service, as hearing loss due 
to acoustic trauma occurs at the time of the exposure, and 
the evidence then of record did not corroborate the onset of 
hearing loss during service.  

The same VA audiologist stated in February 2006 that there 
was no medical evidence of hearing loss until 1986, many 
years after discharge from service, and reiterated that all 
factual evidence indicated that there was no hearing loss 
during service.  

Another medical opinion was provided by Dr. SKD, who stated 
in an August 2007 letter that it was likely both the hearing 
loss and the tinnitus were significantly contributed to by 
weapons firing in Vietnam.  Dr. SKD stated that the veteran 
had a known asymmetry thought to be related to weapons fire 
exposure and that the veteran's bilateral neurosensory 
hearing loss was an overall pattern consistent with noise 
exposure.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the 
opinion of Dr. SKD to be more probative than that of the VA 
audiologist for the following reasons.  

First, the opinion of the VA audiologist is clearly based on 
a finding that the veteran did not have a hearing loss in 
service.  However, as noted, the veteran's wife has presented 
competent lay evidence that the veteran did have hearing loss 
to some degree during service, so the basic premise of the VA 
audiologist is flawed; in fact, the reasoning of the VA 
audiologist (to the effect that hearing loss due to acoustic 
trauma becomes manifest at the time of the trauma) actually 
supports service connection, once in-service hearing loss is 
established.  

Second, the Board must find the opinion of a physician such 
as Dr. SKD to be more probative in regard to the etiology of 
a sensorineural disorder than that of an audiologist.  

In addition to the medical evidence above the Board has 
considered the lay evidence offered by the veteran, including 
his testimony and his correspondence to VA.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The lay evidence of record credibly asserts acoustic trauma 
and hearing loss during service and chronic symptoms since 
discharge from service, and is supported by the later 
diagnosis and opinion of Dr. SKD.  Accordingly, Jandreau 
applies in this situation.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the medical and lay evidence is at least in 
equipoise, and the benefit-of-the-doubt rule applies.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  The Board accordingly finds that the claims of 
service connection for bilateral hearing loss and bilateral 
tinnitus must be allowed.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


